DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 07/09/2021 and 10/25/2021. The submission are in compliance with the provisions of 37 CFR § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

US Patent No.  11095886
Claim 1-20 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of US Patent No.  11095886 (Application Number: 16/533347).
Regarding Claim 1:
INSTANT – 17/371604, Claim1
US Patent: 11095886 Claim  1
1. A method of video decoding, comprising:
1. A method of video decoding, comprising:
determining, for a current block of a picture, one of a plurality of reference lines, each reference line being parallel to a side of the current block; 
determining, for a current block of a picture, one of a plurality of reference lines, each reference line being parallel to a side of the current block;
determining an intra prediction mode for the current block in accordance with the determined one of the plurality of reference lines; and
determining an intra prediction mode for the current block in accordance with the determined one of the plurality of reference lines; and
performing intra prediction for the current block based on the determined intra prediction mode and one or more samples included in the determined one of the plurality of reference lines,
performing intra prediction for the current block based on the determined intra prediction mode and one or more samples included in the determined one of the plurality of reference lines,
wherein the plurality of reference lines includes an adjacent reference line that is adjacent to the current block and at least one non-adjacent reference line that is not adjacent to the current block, and 
           wherein the plurality of reference lines includes an adjacent reference line that is adjacent to the current block and at least one non-adjacent reference line that is not adjacent to the current block,
each of the at least one non-adjacent reference line is associated with a decreasing number of intra prediction modes with respect to a direction away from the current block
        a number of intra prediction modes associated with each of the at least one non-adjacent reference line is equal to or less than half a number of intra prediction modes associated with the adjacent reference line, 

the number of intra prediction modes associated with the adjacent reference line is 67, and
the number of intra prediction modes associated with each of the at least one non-adjacent reference line is 33 or less and decreases with respect to a direction away from the current block.

Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application generic to all that is recited in claim 1 of the US Patent No.  11095886. That is, claim 1 of the instant application is anticipated by claim 1 of US Patent No.  11095886.

Regarding Claims 2 and 3:
Although the conflicting claims are not identical, they are not patentably distinct from each other because all limitations of claims 2 and 3 of the instant application are recited in claims 3 and 4 of the US Patent No.  11095886 respectively. That is, each of claims 2 and 3 of the instant application is anticipated by claims 3 and 4 of US Patent No.  11095886 respectively.

Regarding Claim 4:
Although the conflicting claims are not identical, they are not patentably distinct from each other because all limitations of claim 4 of the instant application are recited in claim 1 of the US Patent No.  11095886 respectively. That is, claim 4 of the instant application is anticipated by claim 1 of US Patent No.  11095886.
Claim 1 of US Patent No.  11095886 recites “the number of intra prediction modes associated with the adjacent reference line is 67, and the number of intra prediction modes associated with each of the at least one non-adjacent reference line is 33 or less and decreases with respect to a direction away from the current block”.

Regarding Claim 5:
Although the conflicting claims are not identical, they are not patentably distinct from each other because all limitations of claim 4 of the instant application are recited in claim 2 of the US Patent No.  11095886 respectively. That is, claim 4 of the instant application is anticipated by claim 2 of US Patent No.  11095886.
Claim 1 of US Patent No.  11095886 recites “the number of intra prediction modes associated with the adjacent reference line is 67, and the number of intra prediction modes associated with each of the at least one non-adjacent reference line is 33 or less and decreases with respect to a direction away from the current block”.

Regarding Claim 6:
Claim 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of US Patent No.  11095886. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of US Patent No.  11095886 recites “the number of intra prediction modes associated with the adjacent reference line is 67, and the number of intra prediction modes associated with each of the at least one non-adjacent reference line is 33 or less and decreases with respect to a direction away from the current block”.

Regarding Claim 7:
Claim 7 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of US Patent No.  11095886. Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding Claims 8-14:
Regarding Claims 8-14, decoder processing circuitry claims 8-13 of  the instant application are using the corresponding decoding method claimed in the of the instant application are claims 1-7.
Therefore, Claims 8-13, decoder processing circuitry claims 8-13 of  the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over the corresponding claim 5-8  the US Patent No.  11095886 respectively with the same analysis and reason as the instant application claims 1-6 as above. 

Regarding Claims 15-20:
Regarding Claims 15-20, computer readable medium claims 15-20 of the instant application are using the corresponding decoding method claimed in the instant application are claims 1-6.
Therefore, Claims 15-20, computer readable medium claims 15-20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over the corresponding claim 9-11  the US Patent No.  11095886 respectively with the same analysis and reason as the instant application claims 1-7 as above.


US Patent No.  10432929
Claim 1-6, 8-13 and 15-20 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of US Patent No.  10432929 (Application Number: 16/200128).
Regarding Claim 1:
INSTANT – 16/371604, Claim1
US Patent: 10432929 Claim  1
1. A method of video decoding, comprising:
1. A method of video decoding, comprising:
determining, for a current block of a picture, one of a plurality of reference lines, each reference line being parallel to a side of the current block; 
determining, for a current block of a picture, one of a plurality of reference lines, each reference line being parallel to a side of the current block;
determining an intra prediction mode for the current block in accordance with the determined one of the plurality of reference lines; and
determining an intra prediction mode for the current block in accordance with the determined one of the plurality of reference lines; and
performing intra prediction for the current block based on the determined intra prediction mode and one or more samples included in the determined one of the plurality of reference lines,
performing intra prediction for the current block based on the determined intra prediction mode and one or more samples included in the determined one of the plurality of reference lines,
wherein the plurality of reference lines includes an adjacent reference line that is adjacent to the current block and at least one non-adjacent reference line that is not adjacent to the current block, and 
           wherein the plurality of reference lines includes an adjacent reference line that is adjacent to the current block and at least one non-adjacent reference line that is not adjacent to the current block,
each of the at least one non-adjacent reference line is associated with a decreasing number of intra prediction modes with respect to a direction away from the current block
        a number of intra prediction modes associated with each of the at least one non-adjacent reference line is equal to or less than half a number of intra prediction modes associated with the adjacent reference line, and  
       each of the at least one non-adjacent reference line is associated with a same number of intra prediction modes.

Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application generic to all that is recited in claim 1 of the US Patent No.  10432929. That is, claim 1 of the instant application is anticipated by claim 1 of US Patent No.  10432929.

Regarding Claims 2 and 3:
Although the conflicting claims are not identical, they are not patentably distinct from each other because all limitations of claims 2 and 3 of the instant application are recited in claims 3 and 4 of the US Patent No.  10432929 respectively. That is, each of claims 2 and 3 of the instant application is anticipated by claims 3 and 4 of US Patent No.  10432929 respectively.


Regarding Claim 4:
Although the conflicting claims are not identical, they are not patentably distinct from each other because all limitations of claim 4 of the instant application are recited in claim 1 of the US Patent No.  10432929 respectively. That is, claim 4 of the instant application is anticipated by claim 1 of US Patent No.  10432929.
Claim 1 of US Patent No.  10432929 recites “a number of intra prediction modes associated with each of the at least one non-adjacent reference line is equal to or less than half a number of intra prediction modes associated with the adjacent reference line”.

Regarding Claim 5:
Although the conflicting claims are not identical, they are not patentably distinct from each other because all limitations of claim 4 of the instant application are recited in claim 2 of the US Patent No.  10432929 respectively. That is, claim 4 of the instant application is anticipated by claim 2 of US Patent No.  10432929.

Regarding Claim 6 and 7:
Claim 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of US Patent No.  10432929. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 2 of US Patent No.  10432929 recites “the number of intra prediction modes associated with the adjacent reference line is 67, and the number of intra prediction modes associated with each of the at least one non-adjacent reference line is 33 or less”.

Regarding Claims 8-14:
Regarding Claims 8-14, decoder processing circuitry claims 8-13 of  the instant application are using the corresponding decoding method claimed in the of the instant application are claims 1-7.
Therefore, Claims 8-13, decoder processing circuitry claims 8-13 of  the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over the corresponding claim 5-8  the US Patent No.  10432929 respectively with the same analysis and reason as the instant application claims 1-6 as above. 

Regarding Claims 15-20:
Regarding Claims 15-20, computer readable medium claims 15-20 of the instant application are using the corresponding decoding method claimed in the instant application are claims 1-6.
Therefore, Claims 15-20, computer readable medium claims 15-20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over the corresponding claim 9-11  the US Patent No.  10432929 respectively with the same analysis and reason as the instant application claims 1-7 as above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 20170347093, hereinafter Yu) in view of Li et al. ( Intra Prediction Using Multiple Reference Lines for Video Coding, 4-7 April 2017, IEEE, hereinafter Li).
Regarding Claim 1, Yu discloses a method of video decoding, comprising: 
determining, for a current block of a picture, one of a plurality of reference lines, each reference line being parallel to a side of the current block ([0076], FIG. 7A, reference line (reference row) adjacent to the top boundary or a reference column adjacent to the left boundary of the coding block – which are parallel to a side of the current block PU); 
determining an intra prediction mode for the current block in accordance with the determined one of the plurality of reference lines ([0076], FIG. 7B, 35 nodes as reference line for each of horizontal intra prediction modes (modes 2-17) and for each of vertical modes (modes 19-34)); and 
performing intra prediction for the current block based on the determined intra prediction mode and one or more samples included in the determined one of the plurality of reference lines ([0077], FIG. 7B, a projected neighbor position along the single reference line for each pixel within a coding is determined using the angular direction associated with intra mode from multiple intra prediction modes; [0078], FIG. 7C), 
wherein the plurality of reference lines includes an adjacent reference line that is adjacent to the current block and at least one non-adjacent reference line that is not adjacent to the current block ([0082], increasing the number of possible reference tiers available for intra prediction, from one reference to N reference tiers or lines, instead of just the adjacent reference line; [0087] FIG. 8 reference row adjacent to the top and the reference column adjacent to the side, or from reference rows and/or columns in reference tiers that are not adjacent (non-adjacent)), and 
Yu further discloses 67 possible intra prediction modes ([0035], FIG. 5), techniques for combining an increased number of nodes with an increased number of reference lines ([0086])) except one non-adjacent reference line is associated with a decreasing number of intra prediction modes with respect to a direction away from the current block.
However, Li from the same field of endeavor teaches the nearest reference (adjacent) line generally has the stronger statistical correlation with current block than the farther non-adjacent reference lines (Abstract) and considering that the statistical correlation is generally stronger with the distance shorter, the other non-adjacent lines will have weaker correlation with current block (Page 228, lines 7-9).
Li also discloses taking subset of four reference lines (L0, L1, L2 and L3) with the closest or nearest  line L0 for the Fast Search for multiple Line Based Intra Prediction (Page 226, Section 2.4; FIG. 1). Hence, just finite number of reference lines with more intra modes to nearest or adjacent reference line than the non-adjacent ones L1, L2 and L3.
L3.
    PNG
    media_image1.png
    306
    631
    media_image1.png
    Greyscale

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have one non-adjacent reference line is associated with a decreasing number of intra prediction modes with respect to a direction away from the current block line from the possible combinations of the intra prediction modes ranging up to 67, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
A person of ordinary skill in the art would have recognized that applying the known technique of one non-adjacent reference line is associated with a decreasing number of intra prediction modes with respect to a direction away from the current block would have yielded predictable result of improving video encoding efficiency.

Regarding Claim 2, Yu in view of Li discloses the method of claim 1.
Yu further discloses wherein each of the plurality of reference lines is a row above the current block ([0076], FIG. 7A, reference line (reference row) adjacent to the top boundary of the coding block; [0087] FIG. 8 reference row adjacent to the top and, or from reference rows).

Regarding Claim 3, Yu in view of Li discloses the method of claim 1.
Yu further discloses wherein each of the plurality of reference lines is a column left of the current block ([0076], FIG. 7A, reference column adjacent to the left boundary of the coding block; [0087] FIG. 8, reference column adjacent to the left side of the current coding unit).

Regarding Claim 4, Yu in view of Li discloses the method of claim 1.
Yu discloses 67 possible intra prediction modes ([0035], FIG. 5), techniques for combining an increased number of nodes with an increased number of reference lines ([0086]) and weighted angular prediction with more than 67 intra prediction modes ([0096]) except one non-adjacent reference line is equal to or less than half a number of intra prediction modes associated with the adjacent reference line.
Furthermore, Li in the combination discloses the nearest reference (adjacent) line generally has the stronger statistical correlation with current block than the farther non-adjacent reference lines (Abstract) and considering that the statistical correlation is generally stronger with the distance shorter, the other non-adjacent lines will have weaker correlation with current block (Page 228, lines 7-9).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have one non-adjacent reference line is equal to or less than half a number of intra prediction modes associated with the adjacent reference line from the possible combinations of the intra prediction modes ranging up to 67, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
A person of ordinary skill in the art would have recognized that applying the known technique of one non-adjacent reference line is equal to or less than half a number of intra prediction modes associated with the adjacent reference line would have yielded predictable result of improving video encoding efficiency.

Regarding Claim 7, Yu in view of Li discloses the method of claim 1.
Yu further discloses wherein the determined on of the plurality of reference lines is signaled as a flag ([0084] an index coded in the bitstream may signal to the decoder to indicate which reference tier is chosen for an intra directional mode; [0110] a syntax element, such as a flag, signals which reference tier is chosen for an intra directional mode and also signal in the bitstream which reference line is to be used for intra predictor generation using two overhead bits: one to indicate a reference line index for the main reference, and another to indicate the side reference line).

Regarding Claims 8-11 and 14, decoder processing circuitry claims 8-11and 14 of using the corresponding decoding method claimed in claims 1-4 and 7, and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 

Regarding Claims 15-18, computer readable medium claims 15-18 of using the corresponding decoding method claimed in claims 1-4, and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Furthermore, Yu discloses computer readable medium ([0124], [0125], FIG.11).

Allowable Subject Matter
Claims 4-6, 6, 11-13, and 18-20 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claims are allowable over the prior art of record since the cited reference taken individually or in combination fails to particularly disclose “wherein the number of intra prediction modes associated with the adjacent reference line is 67, and the number of intra prediction modes associated with each of the at least one non-adjacent reference line is 17 or less;  the number of intra prediction modes associated with the adjacent reference line is 67, and the number of intra prediction modes associated with each of the at least one non-adjacent reference line is 33 or less;  the number of intra prediction modes associated with the adjacent reference line is 35, and the number of intra prediction modes associated with each of the at least one non-adjacent reference line is 17 or less” as recited in the claims.

.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL D FEREJA/Examiner, Art Unit 2487